         Case 3:18-cv-01168-ADC Document 155 Filed 03/19/20 Page 1 of 1

                       THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO



 HECTOR A. ROBLES‐RODRIGUEZ, et al.,
     Plaintiff(s)

        v.
                                                         Civil No. 18‐1168 (ADC)

 MUNICIPALITY OF CEIBA, et al.,
     Defendant(s)



                                         JUDGMENT

      The Court, through the Honorable Aida M. Delgado‐Colón, U.S. District Judge, issued an

Order on March 13, 2020.

      Therefore, pursuant to the Court’s Order, Judgment is hereby entered accordingly.

      The FDIC’s Motion to Dismiss is Granted. The remaining claims and motions (state law

actions) are REMANDED to the Commonwealth of Puerto Rico Court of First Instance.

      IT IS SO ORDERED AND ADJUDGED.

      In San Juan, Puerto Rico, on this 19th day of March 2020.

                                                 MARIA ANTONGIORGI‐JORDAN, ESQ.
                                                 Clerk of the Court



                                                 By: S/Sarah V. Ramón
                                                     Sarah V. Ramón, Deputy Clerk
